COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Atain Specialty Insurance Company

Appellate case number:    01-21-00237-CV

Trial court case number: CV-0085834

Trial court:              County Court at Law No. 2 of Galveston County

        Real parties in interest Jamie Blackburn and Ron Hoss Strimple, Individually and as Next
Friend of C.S., filed a motion for extension of time in which to file their response to relator’s
petition for writ of mandamus. Real parties in interest’s motion is granted. Real parties in
interest’s response is due July 7, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually


Date: June 10, 2021